OPINION.
Marquette:
The evidence in this proceeding establishes that the executors of decedent’s estate and their attorneys were paid fees in the total amount of $18,503 for services rendered in connection with the administration of the estate and that the payments were approved by the Probate Court in and for Cook County, Illinois, where the estate was administered. The amount so paid is a proper deduction in determining the net estate subject to the Federal estate tax.
Judgment will be entered on 15 days’.notice, wnder Rule 50.